THE COURT.
This is an appeal from a judgment following a directed verdict in an action for damages for wrongful death. All parties concerned are now convinced that the instruction for a directed verdict was erroneously given and, by stipulation, have consented and requested that the judgment be reversed and the action remanded for a new trial upon all of the issues.
It is, therefore, ordered that the judgment be reversed and the action remanded for a new trial upon all of the issues and that the remittitur issue forthwith.